          Case 1:21-cr-00225-MKV Document 43 Filed 04/16/21 Page 1 of 1




                                     STAMPUR           & ROTH
                                          ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                         299 BROADWAY, SUITE 800
JAMES ROTH                                                                 NEW YORK, N.Y. 10007

                                                                            (212) 619-4240
                                                                            FAX (212) 619-6743

                                                              USDC SDNY
                                                              DOCUMENT
April 6, 2021                                                 ELECTRONICALLY FILED
                                                              DOC #:
By ECF
                                                              DATE FILED: 4/16/2021
Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     United States v. Gerald Rodriguez, et al., 21 Cr. 225 (MKV)

Dear Judge Vyskocil:

         We represent defendant Gerald Rodriguez in the above-referenced case. I write with the consent
of the government to respectfully request one (1) change to the original terms of Mr. Rodriguez’s bail. In
lieu of one financially responsible person, the conditions agreed to will be a suretor for moral suasion. All
other original terms of bail remain as imposed. Additionally, we respectfully request that the time to meet
these requirements be extended to April 16, 2021.

        Thank you for your attention to this matter.



                                                                   Very truly yours,



                                                                   JJames Roth,
                                                                          R h Esq.
                                                                                E



cc:     AUSA Matthew Shahabian (By ECF)


                                                                                Meet the new requirement
                                          by April 23, 2021.



                                                 April
                                                 Ap
                                                  pril 16,, 2021
